Citation Nr: 0109930	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  00-06 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD) currently evaluated as 50 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel



INTRODUCTION

The veteran had active service from March 1968 to November 
1972.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 1999 RO decision that increased the evaluation 
assigned for PTSD from 30 to 50 percent.  The veteran appeals 
for an even higher rating.


REMAND

The present claim for an increased rating for PTSD was filed 
by the veteran's representative in March 1999.  The 
representative reported that the veteran had received 
treatment at the Salem VA Medical Center (VAMC) for a number 
of years, and the representative requested that the RO obtain 
the related VA treatment records.  The RO did not, however, 
obtain the records.  As part of the VA's duty to assist, the 
RO should obtain recent VA treatment records concerning the 
veteran's PTSD.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000); Bell v. Derwinski, 2 
Vet.App. 611 (1992).  The RO did provide the veteran with a 
VA compensation examination for his PTSD in May 1999.  That 
examination and other records on file note he is receiving 
disability benefits from the Social Security Administration 
(SSA).  While the file suggests SSA disability benefits may 
be based on a non-service-connected physical ailment, this is 
unclear.  SSA records should be obtained as they may be 
relevant to the claim for an increased rating for PTSD.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); Murincsak v. Derwinski, 2 Vet.App. 363 
(1992).

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain copies of all of 
the veteran's outpatient and inpatient 
psychiatric treatment records, dated from 
1998 to the present, from the Salem VAMC.  
The RO should also ask the veteran 
whether he has received psychiatric 
treatment from other sources since 1998; 
if he has, the RO should obtain copies of 
the related medical records.

2.  The RO should contact the SSA and 
obtain copies of all medical and other 
records considered by the SSA in awarding 
the veteran disability benefits, together 
with all SSA decisions relating to the 
award.

3.  Thereafter, the RO should review the 
claim for an increased rating for PTSD.  
If the claim is denied, the veteran and 
his representative should be provided a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

During this remand, the veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


